980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas GRAVES, Plaintiff-Appellant,v.Mary Sue TERRY;  Department of Corrections, Defendants-Appellees.
No. 92-6698.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 28, 1992Decided:  November 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-91-690-R)
Thomas Graves, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Thomas Graves appeals from the district court's order denying relief on his action brought pursuant to federal civil rights laws.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Graves v. Terry, No. CA-91-690-R (E.D. Va.  June 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED